                                                                                                                              Rev. November 10, 2015
                         Case 1:18-cr-03143-JCH Document 35 Filed 05/28/19 Page 1 of 1
                                 UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                     SENTENCING MINUTE SHEET
CR No:           18-3143 JCH                  USA vs.       Poleahla
Date:         5/28/19                         Name of Deft:        Vernon Poleahla
                                                     Before the Honorable Judith C. Herrera
Time In/Out:                 11:20 – 12:03                         Total Time in Court (for JS10):           43 min
Clerk:                       E. Romero                             Court Reporter:                           Paul Baca
AUSA:                        Allison Jaros                         Defendant’s Counsel:                      Brian Pori
Sentencing in:               Albuquerque                           Interpreter:                              n/a
Probation Officer:           Beatrice Manzanares                   Interpreter Sworn?                        ☐ Yes                 ☐ No
Convicted on:                ☒    Plea         ☐ Verdict           As to:       ☒ Information                          ☐      Indictment
                                                      Not
If Plea:                     ☒    Accepted     ☐ Accepted          Adjudged/Found Guilty on Counts:
                                                      Not
If Plea Agreement:           ☒    Accepted     ☐ Accepted  ☐ No Plea Agreement                       Comments:

Date of Plea/Verdict:        9/26/2018         PSR: ☒ Not Disputed ☐ Disputed                       ☒     Courts adopts PSR Findings
                                                                    Exceptions to
Evidentiary Hrg:         ☒ Not Needed        ☐ Needed          ☐    PSR:

      SENTENCE IMPOSED                Imprisonment (BOP):                         Counts 1 & 2 - 79 months; concurrently
Supervised Release: Counts 1 & 2 - 3 years; concurrently                               Probation:
REC          ☐     500-Hour Drug Program            ☒ Mandatory/Standard Conditions              Other:

                                               SPECIAL CONDITIONS OF SUPERVISION
☒       Participate in/successfully complete subst abuse program/testing ☒ Reside halfway house up to 6 months
☐       Participate in/successfully complete mental health program       ☒ Participate in community-based anger management program
☒       Refrain from use/possession of alcohol/intoxicants               ☐ Participate in sex offender treatment program
☒       Submit to search of person/property                              ☐ Possess no sexual material
☒       No contact with victim(s) and/or co-defendant(s)                 ☐ No computer with access to online services
☐       No entering or loitering near victim’s residence                 ☐ No contact with children under 18 years
☐       Provide financial information                                    ☐ No volunteering where children supervised
☒       Grant limited waiver of confidentiality                          ☐ Restricted from occupation with access to children
☒       Refrain from use and possession of synthetic cannabinoids, etc.  ☐ No loitering within 100 feet of school yards
        No possession of a firearm, ammunition, destructive device or any           Participate in an educational or vocational program approved by
☒       other dangerous weapon                                              ☐       the Probation Officer
☐       Home Confinement for ___ months / ____ days                         ☒       Community service for 40 hours
☐       OTHER:
Fine:        $     -0-                                                      Restitution: $                    -0-
SPA:         $    200.00                                                    Payment Schedule:         ☒ Due Immediately             ☐ Waived
 OTHER:
☐          Advised of Right to Appeal         ☒      Waived Appeal Rights per Plea Agreement

☒          Held in Custody                    ☐      Voluntary Surrender

☐          Recommended place(s) of incarceration:

☐          Dismissed Counts:
                                   Government requests Court permit allocution by victim and video be played; Defense counsel
                                   stipulates to victim’s physical state; Video will not be played based on defendant’s stipulations;
OTHER COMMENTS:
                                   Joe Doe 2 addresses Court – Rueben Ghahate; Birdena Sanchez addresses Court; Defense
                                   counsel addresses the Court; Government addresses Court – requests consecutive sentence.
